DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 4/19/2018.  Claims 1, 3-6, 8-10 and 12-17 are pending for consideration in this Office Action.

Response to Amendment

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 12, 13, 15-18 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...a user interface that is configured to receive as input from a user, and to set, based on the input from the user, for the conditioned space, a schedule of target vapor pressures and a period of time for each target vapor pressure, target dry bulb temperatures and a period of time for each target dry bulb temperature, and target air flow values and a period of time for each target air flow value,” and “...the air flow based on the schedule of target vapor pressures and the period of time for each target vapor pressure, target dry bulb temperatures and the period of time for each target dry bulb temperature, and target air flow values and the period of time for each target air flow value,” renders the claim unclear because the correspondence between the claims and the disclosure.  In particular, the disclosure suggests a schedule of vapor pressures and dry bulb temperatures and where an airflow is set [see page 19] but the disclosure is silent to the segregated limitations found in the amended claim language.  For example, a separate time for a target vapor pressure is not suggested in the disclosure.  Additionally, such segregation of dry bulb temperature with a set time, vapor pressure with a set time and airflow with a set time flies in the face of logic where control of the parameters are simultaneously carried out over a time period.  Thus, one skilled in the art would not necessarily know the metes and bounds of the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - a user interface that is configured to receive as input from a user, and to set, based on the input from the user, for the conditioned space, a schedule of target vapor pressures target air flow values over a period of time,” and “...the air flow based on the scheduled parameters - - for clarity.

Allowable Subject Matter
Claim 1 is cited for containing allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter: 

	As per independent Claim 1, the prior art, Bergt (US4105063), Marchetti et al. (US2017/0074538) and Reiman (US2932573) does not teach the device as recited, in particular “...a user interface that is configured to receive as input from a user, and to set, based on the input from the user, for the conditioned space, a schedule of target vapor pressures target air flow values over a period of time,” when added to the other features claimed in independent Claim 1.
 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763